Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 5 to 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawazoe et al (2011-0240241).
The Kawazoe et al reference teaches a method and single crystal of a doped silicon ingot, note entire reference. A silicon single crystal ingot is produced using a silicon single crystal pulling-up apparatus. A silicon single crystal 12 is grown by immersing a seed crystal 13 in a silicon melt 11 and pulling up the seed crystal 13. The shape of the silicon ingot produced according to an embodiment is briefly explained with reference to Fig. 3. The silicon ingot includes a neck portion 14, a shoulder portion 15, a straight body portion 16 and a tail portion 17, in order from the seed crystal 13. The straight body portion 16 is also referred to as a body portion. A portion (boundary) between the shoulder portion 15 and the straight body portion 16 is referred to as a body top portion 16a, and a portion (boundary) between the straight body portion 16 and the tail portion 17 is referred to as a body bottom portion 16b. Accordingly, the body top portion 16a means a position at 0 mm from the top of the straight body portion 16 in a pulling direction. The silicon melt 11 contains arsenic as a dopant (see the 43rd to 45th and 52nd paragraphs of the specification). In the silicon ingot of the embodiment: resistivity at a region near the body top portion 16a is 1.6 to 2.0 mohmm when the dopant is arsenic, and resistivity at a region near the body bottom portion 16b is 1.3 to 1.6 mohmm when the dopant is arsenic note para 0075, (instant claim 5 and 6).  The ingot is sliced to create a wafer with the claimed resistivity, para 0032 (instant claim 7) and an epitaxial layer is grown on the wafer, note para 0032 (instant claim 8),
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 to 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al (2011-0240241) in view of KR 2008-0084941.
The Kawazoe et al reference teaches a method and single crystal of a doped silicon ingot, note entire reference. A silicon single crystal ingot is produced using a silicon single crystal pulling-up apparatus. A silicon single crystal 12 is grown by immersing a seed crystal 13 in a silicon melt 11 and pulling up the seed crystal 13. The shape of the silicon ingot produced according to an embodiment is 
With regards to claim 2, the combined references teaches the range of resistivity between .5 and .6 mohmm.
With regards to claim 3, the Kawazoe et al reference teaches cutting the ingot to obtain a silicon wafer, note para 0031.


			Examiner’s Remarks
The Narushima et al, Dethloff and Dubois reference are merely cited of interest as showing various silicon dopant methods and products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714